Opinion for the Court filed by ROBB, Circuit Judge.
ROBB, Circuit Judge:
The plaintiffs, eleven Native Alaskan villages, filed this action to challenge decisions of the Secretary of Interior which found each of them ineligible to take land and *341revenues under the Alaska Native Claims Settlement Act (ANCSA), 43 U.S.C. § 1601 et seq.
The Alaska area director of the Bureau of Indian Affairs (BIA) had determined initially that all eleven villages were eligible under ANCSA but on administrative appeal the Secretary of the Interior ruled to the contrary. Granting summary judgment to the villages1 the District Court vacated the Secretary’s determinations and ordered the BIA decisions reinstated. Koniag, Inc. v. Kleppe, 405 F.Supp. 1360 (D.D.C.1975). The District Court did so in four of the cases on the ground that the BIA decisions had been appealed to the Secretary by a party without standing to do so; the appeals were therefore unauthorized and invalid, and under Department of the Interior regulations, the BIA decision, if unappealed, constituted the final decision of the Secretary. In the other seven cases, the court held the procedure followed to determine the appeals failed to comply with due process and further, that congressional interference had infected the determinations. The court ordered the BIA decisions reinstated in these seven cases because the effects of the congressional interference lingered and the BIA decisions were the last untainted decisions of the Secretary’s delegate.
On appeal the Secretary attacks each of the District Court’s rulings on the merits and argues that the proper remedy under any circumstances is a remand to him rather than reinstatement of the BIA decisions. We conclude that the District Court erred on the standing and congressional interference issues. We agree with the District Court, however, that the appeal procedure used here does not meet the requirements of due process. Accordingly, we hold that the proper remedy is a remand to the Secretary to redetermine these cases.
THE ACT AND THE REGULATIONS
Claims of Native Alaskans have long created obstacles to development of Alaska’s oil and other natural resources and have raised questions of the state’s ability to take dominion over public lands that it might otherwise select under provisions of the Alaska Statehood Act. To deal with this problem Congress intended ANCSA to accomplish a fair, rapid settlement of all aboriginal land claims by Natives and Native groups without litigation. The District Court’s opinion contains an excellent summary of ANCSA, 405 F.Supp. 1364-67; for our purposes here, however, the complexities of the Act can be simplified. Under ANCSA, 40 million acres of land and $962,-000,000 are to be distributed to Native villages and regional corporations; in exchange, all aboriginal titles and claims are to be extinguished. The funds and lands made available through the Act are to be divided among 13 regional corporations, in which the Natives hold stock, and whatever villages are found to be eligible. Depending upon their population, eligible villages may select between 69,120 and 161,280 acres from the public lands in their vicinity. The village will receive a patent to the surface estate and the regional corporation will receive a patent to the subsurface estate. Village eligibility requirements are set forth in the Act. 43 U.S.C. § 1610(b)(2), (3). The Secretary of the Interior is charged with making village eligibility determinations and with implementing the Act.
The Secretary adopted regulations to govern the decision-making process. 43 C.F.R. Part 2650 (1973). These regulations were applied in deciding the cases of the eleven villages. The Alaska area director of the BIA made initial eligibility determinations on all applicant Native villages. He published his proposed decision in the Federal Register and it became the final decision of the Secretary unless protested by “any interested party” within thirty days. Upon receipt of a protest, the area director evaluated it and rendered his final decision within thirty days. This decision, in turn *342was appealed to the Secretary by an “aggrieved party” filing notice with the Alaska Native Claims Appeal Board.2 43 C.F.R. § 2651.2 (1973); id. § 4.700 (1973). Although the regulations did not require a particular type of hearing on appeals, the Board referred all appeals to a Department of the Interior Administrative Law Judge (ALJ) who conducted a full de novo hearing on the record. The parties were permitted to submit proposed findings and conclusions to the ALJ.
At this point the procedure veered from the usual course of administrative law. The recommended decision of the ALJ was forwarded to the Board without being served on the villages concerned. The Board made formal decisions based on the hearing record in each case and forwarded its recommended decisions to the Secretary, also without service on the villages. Only after the Secretary personally decided to accept the Board’s decisions were the recommended decisions of the ALJ and the Board revealed to the parties.
STANDING
The first issue we must resolve is whether appeals from the BIA decisions were properly taken. The BIA area director determined that all ten of the villages before us here, see note 1 supra, were eligible under ANCSA. The U.S. Fish and Wildlife Service, the Forest Service, and the State of Alaska appealed one or another of the decisions, arguing that the villages did not meet the requirements of the Act. After separate de novo proceedings before an ALJ and review as described above, the Secretary ruled that the villages were not eligible under the Act.
In the District Court the villages renewed the argument which they had pressed before the ALJ that neither the federal agencies nor the State had standing to appeal from the BIA decisions. The District Court rejected the argument with respect to six of the villages because of the possibility that they might select land from a Wildlife Refuge or National Forest. The court noted:
some presently immeasurable degree of disadvantage may result if an unqualified village obtains authority over a portion of the lands now in the exclusive care of the United States and that this is sufficient to provide standing. . . . Moreover, the Forest Service and the Fish and Wildlife Service have broad mandates to protect our forests and wildlife, e. g., 16 U.S.C. §§ 551, 553; 16 U.S.C. § 742a et seq. The Court is particularly reluctant to deny standing to those most likely in fact to have a legitimate concern about these lands and to come forward to protect the public interest, especially where the effect of finding standing is simply to allow adversary proceedings to be held which, if properly conducted, could contribute to fair and informed decision making.
405 F.Supp. at 1368-69.
We agree with the District Court’s reasoning here and adopt it.3 However the District Court went on to hold that the appeals from the BIA decisions in four other cases were invalid because as to two, Anton Larsen Bay and Bells Flats, the federal agencies had no standing to take the appeals, and as to two others, Alexander Creek and Solomon, the State of Alaska had no standing.

The Federal Agencies

The District Court ruled against the standing of the agencies to appeal the cases *343of Anton Larsen Bay and Bells Flats because
[e]ach of these two villages had made extensive good-faith commitments not to take land from a wildlife refuge or national forest. Even the most theoretical harm was removed by these commitments
405 F.Supp. at 1369.
The issue is whether the Secretary has violated his regulations in permitting the Fish and Wildlife Service and the Forest Service to appeal administratively the decision on the eligibility of the two villages. Under the regulations, “any interested party” may protest the BIA initial decision, 43 C.F.R. § 2651.2(a)(3) (1973), and “any party aggrieved” by the BIA final decision may appeal to the Board. 43 C.F.R. § 4.700 (1973). The villages concede that these agencies were “interested parties” for purposes of protest but argue that they were not “parties aggrieved” to appeal. Citing Office of Communication of The United Church of Christ v. FCC, 123 U.S.App.D.C. 328, 334, 359 F.2d 994, 1000 (1966) and National Welfare Rights Organization v. Finch, 139 U.S.App.D.C. 46, 53 n.27, 429 F.2d 725, 732 n.27 (1970) for the proposition that “the concept of standing at the administrative level and in the courts is essentially interchangeable,” brief at 15, the villages argue that the agencies are not “parties aggrieved” because they have not demonstrated the kind of concrete injury necessary for standing to obtain judicial review. Neither case stands for so broad a proposition.
In the Church of Christ case the court assumed that the same standards apply to determining standing before an agency and standing to obtain judicial review and went on to hold that the FCC must permit listeners to participate in broadcast relicensing proceedings. In the National Welfare Rights Organization case the court reasoned that a party with an interest sufficient to obtain judicial review of agency action should be permitted to participate before the agency to ensure it meaningful judicial review on all the issues. But it does not follow from either case that a party must be excluded from participation before the agency if it does not have a sufficient interest to meet Article III requirements for judicial review. Indeed, as we pointed out in the National Welfare Rights Organization case, “standing to sue depend[s] on more restrictive criteria than standing to appear before administrative agencies . . . ” 139 U.S.App.D.C. at 53 n.27, 429 F.2d at 732 n.27; see Gardner v. FCC, 174 U.S.App.D.C. 234, 238, 530 F.2d 1086, 1090 (1976). See also 3 K. Davis, Administrative Law Treatise § 22.08, at 240 (1958). To determine what a party must show to qualify as aggrieved under the regulations, we look to the scheme intended and devised by the Congress and the Secretary. See Office of Communication of the United Church of Christ v. FCC, supra, 123 U.S.App.D.C. at 334-36, 359 F.2d at 1000-02.
Congress sought to quiet the Native land claims in Alaska justly and expeditiously, so that the State’s development could proceed. At the same time Congress took care to assure that grants of public lands would be made only to eligible Native groups by requiring the Secretary to review the eligibility of each village. Over two hundred villages were involved. Although many findings could be perfunctory because eligibility was clear, the eligibility of some villages was in dispute. It is apparent that the Secretary intended the area director of the BIA to settle the easy, undisputed cases, but when a party was adversely affected by the area director’s determination, the Secretary would make his own eligibility determination after more elaborate fact-finding in the three-tiered appeal process. A necessary corollary to this scheme is that the term “party aggrieved” must be construed generously to achieve the congressional objective that determinations be careful as well as quick. We conclude, therefore, that grafting strict judicial standing requirements onto these regulations would be inconsistent with the Act and the Secretary’s plan to implement it.
*344Both the ALJ and the Board determined that the Forest Service and the Fish and Wildlife Service were parties aggrieved within the meaning of 43 C.F.R. § 4.700 (1973). Because he approved the Board’s decisions the Secretary is presumed to have concurred. This interpretation of the regulation is entitled to great deference. Udall v. Tallman, 380 U.S. 1, 16, 85 S.Ct. 792, 13 L.Ed.2d 616 (1965).
The District Court found it determinative that the two villages “had made extensive good-faith commitments not to take land from a wildlife refuge or a national forest”. 405 F.Supp. at 1369. However, the ALJ and the Board had held that this did not vitiate the standing of the agencies to appeal. We agree. These villages are located on Kodiak and Afognak Islands, large parts of which are included in Chugach National Forest and Kodiak National Wildlife Refuge. Available public land is thus limited and numerous villages appear to be eligible to select from it. If the two villages make all their selections from the limited unrestricted acreage, other villages may be compelled to choose land within the refuge or forest. The adverse effect on the Forest Service or the Fish and Wildlife Service would be plain. Ample testimony in the records of these two cases, credited by the ALJ, supports the likelihood of this occurring. Bells Flats ALJ Recommended Decision at 9-10; Anton Larsen Bay ALJ Recommended Decision at 9-10. At best, therefore, the commitments of the two villages not to select forest or refuge land attenuate the likelihood of harm to these agencies, but they do not negate it. We cannot say that the rationale of the ALJ, or of the Board in adopting it, amounts to a “plainly erroneous” interpretation of the term “party aggrieved” as it is used in the regulations. Udall v. Tallman, supra 380 U.S. at 17, 85 S.Ct. 792. Thus we must sustain that interpretation and reverse the District Court’s holding that the appeals from the BIA decision on Anton Larsen Bay and Bells Flats were invalid.

The State of Alaska

Alaska was the only party to appeal the decision on the eligibility of Solomon and Alexander Creek.4 The District Court held that Alaska had no standing to do so because “[t]he State’s only interest was the speculative possibility that at some later time for some undisclosed reason it might, under the Alaska Statehood Act, seek to have land patented to it that would be claimed by these villages.” 405 F.Supp. at 1369. We think this possibility is enough to confer standing upon Alaska under the regulations.
The Alaska Statehood Act, 72 Stat. 339 (1958), gives Alaska until 1984 to select more than 103 million acres from federal lands in the state not already reserved for another purpose. Id. § 6(a), (b), 72 Stat. 340. Putting aside minor exceptions not relevant here, ANCSA reserves 25 townships immediately surrounding a Native village from which the village must select its lands. The regional corporations may fill their land entitlements only with land surrounding a village, and the land patented to the villages and regional corporations cannot be selected by the State. Thus it is in the interest of the regional corporations to establish the existence of eligible villages on valuable mineral-bearing lands, and it is in the interest of the State to prove that such villages are ineligible.
The District Court was persuaded that Congress already accounted for the State’s interests in the Act when it
excluded from the definition of “public lands” that could be taken by the villages any “land selections of the State of Alaska which have been patented or tentatively approved under section 6(g) of the Alaska Statehood Act, as amended (72 Stat. 341, 77 Stat. 223), or identified for selection by the State prior to January 17, 1969,” 43 U.S.C. § 1602(e) (Supp. III, 1973). The failure of the State to bring *345itself within this statutory provision underscores the conjectural and attenuated nature of its interest here. Alaska had ample opportunity to select land but did not do so, and one does not have standing merely by appearing in a case for the purpose of keeping one’s options open an indefinite period in the future.
405 F.Supp. at 1369.
The provision cited by the District Court protects lands in which Alaska already had expressed interest; but we do not infer from it a congressional intention to negate any interest Alaska might have elsewhere. At the time of statehood, and even now, the value of much of the land was not and has not been established. We think Alaska has been reasonable in exercising its right under the Statehood Act to wait until 1984 to complete its land selections.5 As in the case of the federal agencies, our inquiry is limited to determining whether the Secretary has violated his regulations in permitting Alaska to take these appeals as a party aggrieved.
The regulations provide that the BIA decisions are to be served on the village affected, all villages within the region, all regional corporations and the State of Alaska. 43 C.F.R. § 2651.2(a)(2), (4), (8). We interpret this requirement as evidence that the Secretary regarded these parties as potentially aggrieved if a village were wrongfully determined to be eligible or ineligible. We agree with the District Court that the interest of Alaska in these two cases is conjectural at best but we emphasize we are not dealing with Article III considerations here; rather, the inquiry is whether the Secretary has violated his own regulations. In light of the broad reading which the Secretary has given the term “party aggrieved” we cannot say that permitting Alaska to appeal in the cases of Solomon and Alexander Creek was a plainly erroneous interpretation of the regulations.
We hold therefore that all ten of the administrative appeals taken in these cases were valid and we turn to the question whether the procedure followed comported with principles of due process.
THE ADMINISTRATIVE APPEAL PROCEDURE
The District Court held that the administrative process used here was improper because the
Secretary, who reserved final decision to himself, was prevented from making a rational decision on the records developed because the decisions of both the administrative law judges and the Ad Hoc Board were kept in camera and remained undisclosed to the parties until the Secretary had already reached his final decision. This process denied the villages the opportunity to bring to the Secretary’s attention any exceptions or objections they might have had to the determinations below.5
405 F.Supp. at 1370 [footnote omitted].
The Secretary argues that the administrative decisionmaking was institutional. Relying upon the Morgan cases 6 the Secretary asserts that he was not required to circulate to the parties “recommended decisions prepared by subordinates for approval *346by the Secretary.” Under this analysis the ALJ and the Board are mere assistants who aided the Secretary in making his decision by tendering recommendations in the nature of draft decisions. The institutional process used here, in the Secretary’s view, met whatever due process requirements there were by affording all parties an opportunity to present their cases and confront their opponents before the ALJ.7 We do not agree.
At the outset we affirm the District Court’s holdings that the villages have a sufficient property interest to come within the due process clause. 405 F.Supp. at 1370. Indeed the Secretary concedes as much. The issue is what process is due under the circumstances. The Secretary argues that the opportunity to present a case and to confront opponents before the ALJ was enough. The difficulty with this position is that it overlooks the mandate of Congress in ANCSA which declares that “the settlement should be accomplished with maximum participation by Natives in decisions affecting their rights and property.” 43 U.S.C. § 1601(b). We are unable to reconcile the Secretary’s “institutional” approach with so clear an expression of Congress’ will.
The only conceivable purpose of the secret review procedure was to expedite the resolution of the claims. This is a valid purpose, responsive to Congress’ instruction that the settlement be accomplished rapidly; nevertheless, affording the villages an opportunity to see the recommended decisions and to brief exceptions to them would cause only a slight delay in the proceedings. At the same time that opportunity would greatly enhance the participation of the Natives as well as the appearance of fairness so critical to the administrative process.
Determinations of village eligibility need not comply with the Administrative Procedure Act (APA) requirements for adjudications because ANCSA does not require that they be made “on the record after an opportunity for an agency hearing.” 5 U.S.C. § 554(a); see 43 U.S.C. § 1610(b)(2), (3). Nonetheless, we are guided by its requirements in a case such as this which entails due process rights but has no controlling statutory procedures. See Wong Yang Sung v. McGrath, 339 U.S. 33, 50-51, 70 S.Ct. 445, 94 L.Ed. 616 (1950); Riss & Co. v. United States, 341 U.S. 907, 71 S.Ct. 620, 95 L.Ed. 1345 (1951), rev’g per curiam, 96 F.Supp. 452 (W.D.Mo.1950) (3 judge court). Section 557(c) of the APA provides that parties be given an opportunity to submit proposed findings and conclusions, or exceptions to decisions before a recommended, initial, or tentative decision of an agency is reviewed within the agency. In these cases there were two intermediate decisions in the administrative review process, the ALJs’ initial decisions and the Board’s recommended decisions. The villages had an opportunity to submit, and did submit, proposed findings and conclusions to the ALJs before the initial decisions were made. The villages were not, however, permitted to see the ALJs’ decisions nor were they permitted to submit exceptions before the Board made its recommended decisions. We believe that ANCSA’s requirement of maximum participation by the Natives required the Secretary to extend the full measure of procedural rights suggested by section 557(c). Considering the great importance to the Natives of these potential property rights (the quid pro quo for the extinguishment of their aboriginal titles), the congressional requirement of maximum participation by the Natives, and the minimal cost to administrative expediency, see Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976), we hold that on remand the Secretary must permit, the parties to take exceptions to the ALJs’ decisions 8 and to submit briefs thereon to the Board.
*347The Supreme Court’s recent decision in Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 98 S.Ct. 1197, 55 L.Ed.2d 460 (1978) does not require a different result. In that case, the Court held that a reviewing court may not dictate to an agency the methods and procedures to be followed to develop an adequate record for judicial review.
Absent constitutional constraints or extremely compelling circumstances “the administrative agencies ‘should be free to fashion their own rules of procedure and to pursue methods of inquiry capable of permitting them to discharge their multitudinous duties.’ ” Federal Communications Comm’n v. Schreiber, 381 U.S. 279, 290, 85 S.Ct. 1459, 14 L.Ed.2d 383 (1965), quoting from Federal Communications Comm’n v. Pottsville Broadcasting Co., 309 U.S. 134, 143, 60 S.Ct. 437, 84 L.Ed. 656 (1940).
435 U.S. at 543, 98 S.Ct. at 1211. Our holding today does not trench upon this principle. We hold only that the Secretary’s secret review process is inconsistent with both constitutional constraints and the mandate of ANCSA that Natives participate as fully as possible in the decisionmaking.
THE REMEDY
The District Court ordered the decisions of the BIA area director reinstated because hearings conducted by Congressman Dingell “constituted an impermissible congressional interference with the administrative process”, 405 F.Supp. at 1372, which destroyed the appearance of administrative impartiality and caused actual prejudice to the villages, denying them fundamental fairness required by the Fifth Amendment. See Pillsbury Co. v. FTC, 354 F.2d 952 (5th Cir. 1966). The court believed that the effects of the interference lingered making the usual remedy, remand to the Secretary for a redetermination, impossible. We disagree.
The hearings in question were called by Congressman Dingell in June of 1974 at the time the Board and the Secretary were considering most of these cases. Alaska Native Claims, Hearings Before the Subcomm. on Fisheries and Wildlife Conservation and the Environment of the Comm, on Merchant Marine and Fisheries, 93d Cong., 2d Sess. (1975). During the hearings Congressman Dingell made no secret of his displeasure with some of the initial BIA eligibility determinations. Nevertheless, we think the Pillsbury decision is not controlling here because none of the persons called before the subcommittee was a decisionmaker in these cases. One possible exception was Mr. Ken Brown, a close advisor to the Secretary who briefed him on the cases at the time he decided to approve the Board’s recommended decisions. However, even if we assume that the Pillsbury doctrine would reach advisors to the decision-maker, Mr. Brown was not asked to prejudge any of the claims by characterizing their validity. See Pillsbury Co. v. FTC, supra at 964. The worst cast that can be put upon the hearings is that Brown was present when the subcommittee expressed its belief that certain villages had made fraudulent claims and that- the BIA decisions were in error. This is not enough.
A more serious matter is a letter that Congressman Dingell sent to the Secretary two days before he determined that eight of these villages were ineligible. The letter requested the Secretary to postpone his decisions on the cases pending a review and opinion by the Comptroller General, because it “appears from the testimony [at the hearings] that village eligibility and Native enrollment requirements of ANCSA have been misinterpreted in the regulations and that certain villages should not have been certified as eligible for land selections under ANCSA.” The letter did not specify any particular villages, but we think it compromised the appearance of the Secretary’s impartiality.9 D.C. Federation of Civic Ass’ns v. Volpe, 148 U.S.App.D.C. 207, 222, 459 F.2d 1231, 1246, cert. denied, 405 U.S. 1030, 92 S.Ct. 1290, 31 L.Ed.2d 489 (1972); *348see Pillsbury Co. v. FTC, supra at 964. Nevertheless, a remand to the Secretary, rather than a reinstatement of the BIA decisions, is the proper remedy in this case. Assuming the worst — that the letter contributed to the Secretary’s decision in these cases — we cannot say that years later, a new Secretary in a new administration is thereby rendered incapable of giving these cases a fair and dispassionate treatment.
RESIDENCE DETERMINATION
One final matter remains to be considered. The villages challenge the District Court’s conclusion that because the residence of Natives is not established conclusively by the roll prepared by the Secretary pursuant to 43 U.S.C. § 1604 residence was open to redetermination in the village eligibility proceedings. The Secretary argues that this challenge is barred because no cross-appeal was filed. We reject this argument, see note 3 supra, but affirm the District Court’s interpretation of the statute for the reasons stated in its opinion.10 405 F.Supp. 1373-74.
CONCLUSION
We hold the administrative appeals by the Fish and Wildlife Service, the Forest Service, and the State of Alaska were valid. The appeal process itself, however, should have permitted the parties to take exceptions to the ALJs’ recommended decisions and to submit briefs to the Board for its consideration. Therefore, these cases must be remanded to the District Court for remand to the Secretary for redetermination of the appeals. The judgment of the District Court is

Affirmed in part, reversed in part.


. The villages are Alexander Creek, Anton Larsen Bay, Ayakulik, Bells Flats, Litnik, Port William, Salamatof, Solomon, Uganik, and Uyak. The Secretary has dismissed his appeal from the judgment as it applies to the eleventh village, Pauloff Harbor.


. Initially the Board was merely an ad hoc Board. Later the present title was created.


. The appellee villages have challenged the District Court’s decision that the Forest Service and the Fish and Wildlife Service have standing with respect to the six villages. The Secretary argues that the challenge is barred because the villages have not cross-appealed. Having prevailed below, however, the villages obviously could not have cross-appealed on this issue. Insofar as this attack on the ruling supports their judgment below, however, they may urge the argument here. United States v. American Ry. Express Co., 265 U.S. 425, 435, 44 S.Ct. 560, 68 L.Ed. 1087 (1924); see Dandridge v. Williams, 397 U.S. 471, 475-76 n.6, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970).


. A political subdivision, the Borough of Matanuska-Susitna also challenged the eligibility of Alexander Creek. Because it appears that the interests of the State and its subdivision are substantially identical, we will deal only with the State’s positions here.


 Indeed, it appears that the Secretary did not even see the proposed findings of fact submitted by the villages to the administrative law judges.


. In the Statehood Act, Alaska disclaimed all rights to lands held by Natives or by the United States in trust for Natives. 72 Stat. 339 (1958). Through ANCSA Congress has elected to extinguish all aboriginal titles and, in exchange therefor, to patent lands to regional corporations in which all Natives participate and to certain villages in which some Natives live. The disclaimer in the Statehood Act clearly bars Alaska from challenging ANCSA itself. But we think it does not bar Alaska from attempting to show that a given village does not meet the threshold requirements of ANCSA any more than it bars Alaska from challenging the title of an Englishman who merely alleges that he is a Native Alaskan.


. Morgan v. United States, 298 U.S. 468, 56 S.Ct. 906, 80 L.Ed. 1288 (1936); Morgan v. United States, 304 U.S. 1, 58 S.Ct. 999, 82 L.Ed. 1129 (1938); United States v. Morgan, 307 U.S. 183, 59 S.Ct. 795, 83 L.Ed. 1211 (1939); United States v. Morgan, 313 U.S. 409, 61 S.Ct. 999, 85 L.Ed. 1429 (1941).


. Evidently the submissions of the villages which were received were not even forwarded to the Secretary with the record. See 405 F.Supp. at 1370 n.5.


. The ALJ recommended decisions themselves are not attacked here and are accordingly not disturbed.


. We of course intimate no view as to the validity of the Congressman’s criticism.


. The District Court also ruled that the Secretary had not violated his trust responsibilities to the Alaska Natives and that the statutory criteria in the Act for “listed” villages are exclusive. 405 F.Supp. at 1373-74. No appeal has been taken on either issue and we leave the District Court ruling undisturbed.